UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1099



LINDIWE N. KUBWEZA,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-98-504-3)


Submitted:   April 15, 1999                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lindiwe N. Kubweza, Appellant Pro Se. Debra Jean Prillaman, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lindiwe N. Kubweza appeals the magistrate judge’s order dis-

missing her civil action.   We have reviewed the record and the mag-

istrate judge’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the magistrate judge.*    See Kubweza

v. United States Postal Service, No. CA-98-504-3 (E.D. Va. Dec. 15,

1998).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
         The parties consented to the jurisdiction of the magistrate
judge.    See 28 U.S.C.A. § 636 (West 1993 & West Supp. 1998).


                                  2